Citation Nr: 1819133	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  18-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

R.M.K., Counsel









INTRODUCTION

The Veteran served on active duty with the Special Philippine Scouts from May 1946 to April 1949. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2017 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue regarding whether new and material evidence has been received is addressed below.  The underlying claim of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in a May 2006 rating decision that was not appealed; reopening of the claim for service connection was denied in a March 2014 rating decision that was not appealed.

2.  Evidence received since the March 2014 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for bilateral hearing loss.
CONCLUSION OF LAW

As new and material evidence has been received since the issuance of the aforementioned final decision, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 


Claim to Reopen 

Historically, service connection for hearing loss was denied in a May 2006 rating decision that was not appealed.  Service connection was denied based on a determination that hearing loss was neither occurred in nor caused by service.

Reopening of the claim for hearing loss was denied in a March 2014 rating decision.  The March 2014 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination was final in regards to the claim.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

The evidence submitted in pertinent part since this March 2014 decision includes November 2015 private treatment records showing a diagnosis of profound hearing loss in both ears.  The Veteran also submitted lay, buddy, statements in December 2017, attesting to him suffering from severe hearing loss due to his exposure to loud noise and explosions during his military service as a machine gunner, subject to actual combat.  The Veteran also asserted in his February 2018 formal appeal that his hearing loss was caused by his service in the Special Philippine Scouts during World War II as he was trained to handle different weapons, to include a machine gun, and he conducted raids.

Because such lay statements and detailed account of in-service acoustic exposure were not present prior to 2017, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claims for bilateral hearing loss is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for bilateral hearing loss is granted. 


REMAND

The Veteran's service treatment records are fire-related.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran contends that service connection is warranted for bilateral hearing loss as related to his service with the Special Philippine Scouts.  The Board notes that the record contains a "Certification" from the Philippine Army verifying the appellant's service as "Grla" in Combat Co, 15th Infantry (Inf) (F23).  As noted above, private treatment records also show diagnosis of profound hearing loss in both ears.

The Board finds that the Veteran should be afforded a VA examination to address the etiology of his claimed bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claim.

2.  Then, the Veteran should be afforded the appropriate VA examination to determine the nature and etiology of the claimed bilateral hearing loss.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to any bilateral hearing loss present at any time during the pendency of this claim that the disability originated during the period of active service or is otherwise etiologically related to active service. 

A complete rationale for all opinions expressed must be provided.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


